DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, and species G & M-C (i.e., claims 1, 2, 4-6, 13, 14, 19, 37, 38, 40, 41, 43, 45, 49, 50, 52, 61, 62, 85, 86, 88, 89, 91, and 93) in the reply filed on 7/27/21 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “light extractor is an input grating” [claims 45, 93; see also 112 rejection below] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 



Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7, “the input grating” should read “an input grating”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  45, 93 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the instant application [IA] specification (e.g., ¶s 00143, 0180-0185) it explicitly states the output grating is the extractor and provides a specific part number [e.g., extracts light via output grating (253) {fig. 16A}].   
input grating extract light from the substrate (see claim 1 language: if the input grating is the extractor, it must extract light from the optical substrate according to claim 1).  See also the objection to the drawings above.
Thus claims 45, 93 are rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 37, 38, 41, 43, 49-50, 85, 86, 89, 91 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Waldern et al. (US 20160238772; “Waldern”; already of record). 
Regarding claim 1, Waldern teaches a waveguide device comprising: at least one optical substrate (e.g., ¶s 0002, 0059); at least one light source 1001 (e.g., ¶ 0036); at least one light coupler capable of coupling incident light from the light source with an angular bandwidth into a total internal reflection (TIR) within the at least one optical substrate such that a unique TIR angle is defined by each light incidence angle as determined at the input grating (e.g., ¶0004); at least one light extractor for extracting the light from the optical substrate (e.g., ¶s 0038-0039; exit pupil; extracting light over a large pupil); and a debanding optic capable of mitigating banding effects (e.g., ¶ 0038) of an illuminated pupil (e.g., ¶ 0038; eye box or exit pupil), such that the extracted light is a substantially flat/uniform/even illumination profile having mitigated banding (e.g., ¶ 0038; high uniformity with a fairly high degree of overlap of the diffraction efficiency versus angle characteristics).
Thus claim 1 is met and, likewise, method claim 49 is also met by the reasons/references provided in the claim 1 rejection above.

Regarding each of respective claims 2, 50, the limitation “the extracted light has a spatial non-uniformity less than one of either 10% or 20%” is essentially saying spatial non-uniformity is in a low range or, put even another way, the spatial uniformity/homogeneity of the light is in the high range.  Nonetheless, MPEP § 2112.01 states that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Since the structure recited in the reference is substantially identical to 
Thus each of respective claims 2, 50 is met.
Regarding each of respective claims 37, 85, Waldern teaches wherein the device is integrated into a display selected from the group of head mounted display (HMD) and a head up display (HUD) [e.g., ¶ 0056].
Thus each of respective claims 37, 85 is met.
Regarding each of respective claims 38, 86, Waldern teaches wherein at least one of the following: a human eye is positioned with an exit pupil of the display; and the device incorporates an eye tracker [e.g., ¶s 0038, 0052, 0055].
Thus each of respective claims 38, 86 is met.
Regarding each of respective claims 43, 91, Waldern teaches wherein the light coupler is selected from the group of an input grating; and a prism [e.g., ¶s 0018, 0036, 0046, 0047, 0060].
Thus each of respective claims 43, 91 is met.
Regarding each of respective claims 41, 89, Waldern teaches wherein the light source is selected from the group of: at least one laser, and at least one light emitting diode (LED) [e.g., ¶ 0056].
Thus each of respective claims 41, 89 is met.

Thus each of respective claims 43, 91 is met.

Claim(s) 1, 49 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Popovich et al. (WO 2016/046514; already of record; “Popovich”).
Popovich discloses (figures 1,6) a waveguide device comprising:
• at least one optical substrate (100);
• at least one light source (112);
• at least one light coupler (114) capable of coupling incident light from the
light source with an angular bandwidth (light sources without angular
bandwidth do not exist) into a total internal reflection (TIR) within the at
least one optical substrate (100) such that a unique TIR angle is defined
by each light incidence angle as determined at the input grating (114)
(typical properties of gratings);
• at least one light extractor (101, 133A) for extracting the light from the
optical substrate; and
• a debanding optic capable of mitigating banding effects of an illuminated
pupil, such that the extracted light is a substantially flat illumination profile
having mitigated banding (compare page 31 lines 9-16 "grating elements
will be designed to provide uniform extraction along the array and hence
uniform output illumination.").
.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40, 45, 88, 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldern et al. (US 20160238772; “Waldern”; already of record).
	Regarding each of respective claims 40, 88, utilizing an input image generator that further comprises the light source, a microdisplay panel, and optics for collimating the light is 
Thus each of respective claims 40, 88 is rejected.
	Regarding each of respective claims 45, 93, it is possible that some stray/reflected/scattered light can arrive back at the input grating and be extracted from the substrate via the input grating based on well-known, art-established principles.  
	Thus each of respective claims 45, 93 is rejected.  See also drawing objection and 112 rejection above.


Claims 13, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al. (WO 2016/046514; “Popovich”) in view of Valera et al. (US 20160041387; already of record; “Valera”).
	Regarding claim 13, 61, Popovich teaches the device/method of claims 1, 49, respectively (see above 102 rejection).
	The subject-matter of the following claims 13, 61 is not inventive over the disclosure of
Popovich and Valera. Valera (figure 2, paragraph [0048]) discloses a reflective optical coating (19) with varying reflectivity such that beams (20-22) have the same reflectivity. "Pupil shifting" is therefore present, since banding effects are mitigated. It would not involve an inventive step to use such a coating for that reason in the device disclosed in Popovich.
	Thus each of claims 13 and 61 is rejected.

Allowable Subject Matter

Claims 4-6, 14, 19 , 52, 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not disclose or render obvious wherein the debanding optic is an effective input aperture such that when the optical substrate has a thickness D, the input aperture is configured to provide a TIR angle U in the optical substrate, and the angle U is calculated by 2D tan (U) in combination with the rest of claim respective claim 4, 52.
It is noted that each of respective claims 4, 52 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the debanding optic is at least one grating selected from at least one input grating and at least one output grating, and one or more index layers disposed within the optical substrate such that the one or more index layers influences the light ray paths within the optical substrate as a function of at least one of ray angle or ray position, shifting pupil to mitigate banding effects in combination with the rest of claim 6.
It is noted that claim 6 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the debanding optic is one or more index layers disposed within the optical substrate such that 
It is noted that claim 14, 62 is allowable because the unique combination of each and every specific element stated in the respective claim.
The prior art, either alone or in combination, does not disclose or render obvious a plurality of refractive index layers that provide spatial variation along each TIR path of at least one of diffraction efficiency, optical transmission, polarization and birefringence to influence ray paths within a waveguide substrate as a function of at least one of ray angle or ray position within the substrate, resulting in shift of pupil to mitigate banding effects in combination with the rest of claim 19.
It is noted that claim 19 is allowable because the unique combination of each and every specific element stated in the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 20170131460) discusses out-coupling using grating, but the grating structures are not within a respective substrate/waveguide as a debanding optic. Brown et al. (US 20140140654) has internal/within-substrate gratings but has no discussion of the eye-box/pupil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874